AOZ45B (Rev. 11/16) Judgmeiit in a Ci‘imina'l Case

 

 

 

 

 

 

Slieet l
UNITED STATES DisTRiCT COURT
Western District of Washington
UNITED S”[_`ATES OF AMERICA JU])GN[ENT ]]`I A CRIM]NAL CASE
v. _
ARNOLD JOSEPH CHEER ]I[ Case Number: 2:18CR00046JLR~001
l USM Number: 48838-086
Sara Brin
Defendant’s Attoriiey
THE DEFENDANT: '

pleaded guilty to count(s) 1 and '2 of the hidictment
|:| pleaded nolo contendere to eount(s)

 

which Was accepted by the eourt.
|:| Was_found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense n Oi'fense Ended Count
18 U.S.C. §§ 1151,1153(a), Robbeiy 12/15/201? l
and 211 l

18 U.S.C. §§ ll$l, 1153(a), Assault With a Dangeious Weapon 7 12/15/2017 2
and ll3(a)(3) _ '

The defendant is sentenced as provided in pages 2 through-7 of this judgment The sentence is imposed pursuant to
the -Sentencing Reforrn Act of 1984‘ '

l:| The defendant has been found _not guilty on count(s)

 

|:| Count(s) |:| is l:| are dismissed on the motion of the United States..

It is oi‘dei‘ed that the defendant must notify the United States_ attorney for this district Witlu'n 30 days of any change of naine, residence,
or mailing address until all fines, restitution, costs,. and_ special assessments imposed by this judgment are _fully paid. lf ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances

Pa\oacm GS.CQV\€.Y\
Assistarit.l.l% States Attoi'noy
/F’€~‘O §»\CWU\ \|'l l`zmc§\€i

Dat of Irn_positioi of Jil'dginp t \ \ Q'l` W
S ignanire`of .lu`d'ge ‘ ` `
The Hoiierabl J ames L. Robart

United States istrict Judge
Name and Titlo of J d ge

vi as ama

Date

 

A0245B (Rev. 11/16)\ Jlegment iu a Crimiual Case
Slieet 2 _ Impi'isonnient

 

 

 

 

Judginent - Page 2 of 7

n DEFENDANT: ARNOLD JOSEPH CHEER III
CASE NUl\/IBER: 2:18CR00046JLR-001

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
3bth " "\'\'\‘l»€& (Lg%\ r‘v\c>w‘d'\b dle Cc)ov\+ ff- Gw\cli COo~/\+ T,CC-£ +D mm domwwen+f.j

ii The court makes the following recommendations to the Bureau of Prisons:
@\Uc;ev\’\Q/w’t Q'“\” Loviq{>¢:.c

§) C\v‘l"\ci patton 'v»\ E®Pr?
ii The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

|:l

|:| at ij a.m. |:l p.m. on
|:| as notified by the United States Marshal.

 

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
E before 2 p.rn. on
|:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RE'I`URN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certiied copy of this judgment
UNITED S'I`ATES MARSHAJ`_,
BY

 

DEPUTY UNITED STATE`S MARSHAL

 

A0245B

(Rev. 11/16) Judgnient iii a Crimiiial Case
Sheet 3 j Supervised Release

 

 

 

Judginent j Page 3 of’i'

DEFENDANT: ARNOLD JOSEPH CHEER III
CASE NUMBER: 2:18€R00()46JLR-OO'1

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

,_\

5-’°}\3

.U'

7.

nwth sit »< (Q,u\ vv\ev\-’(\»\s
MANDATORY CoNi)ITIoNs

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

You must refrain fro_m any unlawful use of a controlled substance You must submit to one dru test Within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined byt e court.

EH

[J

|:| The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (checlc yapplicable)

You must make restitution in accordance With 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
ofresi:itui;ion. (chedcyapprcaaa)

You must cooperate in the collection of DNA as directed by the probation ofticer. (chedcg-"qvplicabte)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C_.
§ 20901_, et seq.) as directed by the probation 'officer, the Bureau of Prisons, _or _any state sex offender registration
agency iii Which you reside, work, are a student, or were convicted of a qualifying offense (checki'fappfi'cabfe)

You must participate in an approved program for domestic violence (chedcg"qnplimble)

You must complly with the standard conditions that have been adopted by this court as well as with any additional

conditions on t

e attached pages

 

A0245B (Rev. 11/16) ludgfnent in a Ci'iininal Case
Sheet 3A #~ Supervised Release

DEFENDANT: ARNOL]) JOSEPH CI~IEER III
CASE NUMBER: 2:18CR00046ILR“001

STAN])ARD CONDITIONS OF_` SUPERVISION

 

Judgment _ Page 4 of 7

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

l. You must report to th_e probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from im risoiiment, unless the probation officer instructs you to report to a differentprobation office or
Within a different time rame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer

5. You must live at a place approved by the probation officer. ff you plante chan e where ou live or anything about your
living arrangements such as the pec le you live with), you must notify the pro ation of cer at least l days before the
change. If noti' ing t e robation o icer in advance is not ossible due to unanticipated circumstances you must notify
the probation o' ficer wit in 72 hours ofbecorriing aware o a change or expected c ange,

6. You rn_ust allow the probation officer to_visit you at any time at your home .or elsewhere, and you must permit the _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. lf you do not have fiill-time employment you must try to find full-time employment unless
the probation officer excuses you from doing so. ff you plan to change Where you work or anything about your Work
(such as ];llour position or your job res onsibilities), you must notify t e probation officer at least 10 days before the
change notifying the probation of cer at least l-0 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer Witliin 7'2 hours of becoming aware o a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If yo_u know someone
has been _co_nvicted of a felony, you must not knowingly communicate or interact with that person Without first getting
the permission of the probation officer.

9. lf you are arrested or questioned by a law enforcement o-fficer, you must notify the probation officer within 72 hours

10. You must not own, possess, or have access to a firearm, ammunition, destructivedevice2 o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchaku`s or tasers).

ll. _You must no_t act or make a_ny a 'eemei_it with a law enforcement agency to act as a confidential human source or
informant without first getting t e permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and lclyou must comply with that instruction Tlie probation
officer may contact the person and confirm that you have noti ed the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervisioii.

U.S. Probation Office Use OIlly

A U._S._probation officer_has instructed me on the conditiens specified by the court and has provided me with a written copy
-of this judgment containing these conditions For further information regarding these conditions, see Overvi'ew ofPrcbati`on

and Supervised Release Coiici.'itioris, available at www.uscourts.gov.
' .P

Defendant’s Signature Date

 

 

 

 

A0245B (Rev. ll;' 16) Judgrnent iii a Criminal Case
Slieet 3D _ Supei'vised Release

__ . Judgiiient 4 Page 5 of 7
DEFENDANT: ARNOLD JOSEPH CHEER III
CASE NUMBER: 2:18CR00046JLR-001

SPECIAL CONDITIONS OF SUPERVISION

 

l. The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the
probation office for treatment of narcotic addiction, drug dependency, or substance abuse, which may
include testing to determine if defendant has reverted to the use of drugs or alcohol. The defendant shall
also abstain from the use of alcohol and/or other intoxicants during the term of supervision Defendant
must contribute towards the cost of any programs, to the extent defendant is financially able to do so-, as
determined by the U.S. Probation Officer. ln addition to urinalysis testing that may be a part cfa formal
drug treatment program, the defendant shall submit up to eight (8) urinalysis tests per month.

2. The defendant shall submit his or her person, property, house, res.idence, storage unit, vehicle, papers,
computers (as`defined in 18 U.S.-C. § lOZO(e)(l)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision Failure to submit to a search may be grounds for revocation The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
condition

3. The defendant shall participate as directed in a mental health program approved by the United States
Probation Office. The defendant must contribute towards the cost of any progranis, to the extent the
defendant is financially able to do so, as determined by the U.S_. Probation Officer.

4. The defendant shall participate in an education program approved by the United States Probation Officer.
The defendant must contribute towards the costs of any programs, to the extent the defendant is
financially able to do so, as determined by the United States Probation Officer.

5. Restitution in the amount of $1,500.00 is due immediately Any unpaid amount is to be paid during the
period of supervision in monthly installments of not less than _10% of his gross monthly household
income lnterest on the restitution shall be waived

6. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendant's federal income tax
returns . '

7. The defendant shall disclose all assets and liabilities to the probation office The defendant shall not
transfer, sell, give away, or otherwise convey any asset, without first consulting with the probation office

8. The defendant shall maintain a single checking account in his or her name. The defendant shall deposit
into this account all income, monetary gains, or other pecuniary proceed.s, and make use of this account
for payment of all personal exp enses. This account, and all other bank accounts, must be disclosed to the
probation office '

 

A0245B (Rev. l 1116) Judgment iii a Criininal Case
Sheet 5 j Ci'iminal Monetai_'y Perialties

DEFENDANT: ARNOLD JOSEPH CHEER III
CASE NUMBER: 2:18CR00046JLR-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Judgnient _ Page 6 .of'7

Assessment J V' lA Assessi'nent‘6 Fine Restitution
TOTALS $ 200.00 N/A Waived $ 1,500.00
l:l The determination of restitution is deferred until . An Ameiided Jitdgmeiit fn a Crimi`nal Ctise (AO 24 5 C)

will be entered after such determination
The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or'percentage_payment column below. However, pursuant to 18 U.S.C. § 3'664(1'), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee , Total Loss*- Restitution Ordered Priority or Percentage
Priest Point Grocery Store

129 Marine Drive 4

Tulalip, WA 98271 $1,50'0.'00 $1,500.00

roTALs ` si,500.00 $1,500.00

Restitution amount ordered pursuant to plea agreement $ 1,500.(}()

 

13 The defendant must pay interest -on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of thc j udgment, pursuant to 18 U.S.C. § 3612(f]. All of the payment options on Shcet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived for the I:l fine restitution
l:l the interest requirement for the I:| fine |:| restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived -

* .Justice for Victims of T rafficking Act of2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

 

A0245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 6 _ Scliedule ofPayiuents

 

DEFENDANT: ARNOLD JOSEPH CHEER III
CASE NUMBER: 2:18CR00046JLR-00_1

SCHEDULE OF PAYMENTS

I-Iaving assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

Judgmeiit _ Pagc 7 of 7

PAYMENT IS D`UE ]l\tll\/lEDIATELY. Any unpaid amount shall be paid to
Clerk‘s Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,'
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Prograin.

During the period of.supervised release, in monthly installments amounting to not less than l0% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment

|:| During the period of probation, in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendant‘s financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ lumate Financial Responsibility Program are made to the United States District Court,

Westei_n District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Crimi.nal Monetaries (Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed
|:l loint and Several

Defendant and Co-Defendant Names and Case Numbers amending defendant aamber~), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s).:

The defendant shall forfeit the defendant’ s interest in the following property to the United States-z

Payments shall be applied in the following order: (l) assessment (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessmcnt, (8) penaltiesn and (9) costs, including cost of prosecution and court costs.

 

